Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Edelstein on 2/2/21.
The application has been amended as follows: 
A. 	claim 1 is amended to read as follow:
“An orthopaedic reamer, comprising: a shell; and at least one cutting tooth arrangement formed in the shell, the at least one cutting tooth arrangement including: a cutting tooth having a predefined profile with a cutting edge having a cutting depth; and a depth-of-cut feature positioned forward of the cutting tooth, relative to a direction of movement of the shell at the location of the cutting tooth, the depth-of-cut feature having a control depth which controls a cutting depth of the cutting tooth during surgery, wherein the cutting tooth and the depth-of-cut feature both extend outwardly from a surface of the shell.”
B.	claim 8 is cancelled.

the closest prior art examiner found was Sidebotham et al. (US. 20130245628), wherein Sidebotham  discloses the claimed invention except that the cutting tooth and the depth-of-cut feature both extend outwardly from a surface of the shell, therefore the present invention is allowable over the prior art of  Sidebotham.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMEH R BOLES/Primary Examiner, Art Unit 3775